 Fill in this information to identify your case:

 Debtor 1                  Michael Scott Luster
                           First Name                       Middle Name               Last Name

 Debtor 2                  Jennifer Atchison Luster
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF ALABAMA

 Case number            19-32203
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
          whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
          on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         AGCO Finance LLC                                      Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of        Tractor                                            Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:



    Creditor's         First Community Bank O                                Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of        1235 Bell Lane Prattville, AL                      Reaffirmation Agreement.
    property              36067 Autauga County                               Retain the property and [explain]:
    securing debt:



    Creditor's         Ford Motor Credit                                     Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of        2017 Ford F350 51000 miles                         Reaffirmation Agreement.
    property              Location: 1235 Bell Lane,                          Retain the property and [explain]:
    securing debt:        Prattville AL 36067
                          KBB fair purchase price


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



                   Case 19-32203                 Doc 29              Filed 10/30/19 Entered 10/31/19 13:17:10           Desc Main
                                                                       Document     Page 1 of 4
 Debtor 1      Michael Scott Luster
 Debtor 2      Jennifer Atchison Luster                                                                Case number (if known)   19-32203



    Creditor's     Guardian Cu                                               Surrender the property.                                 No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a                    Yes
    Description of      2017 Sportsman                                       Reaffirmation Agreement.
    property            Location: 1235 Bell Lane,                            Retain the property and [explain]:
    securing debt:      Prattville AL 36067. Loan value
                        has been adjusted to take into
                        consideration cross
                        collateralization.
                        Individual claim amount is
                        131,466.00.

                        NADA average retail                                Reaffirm on the original contract terms



    Creditor's     Guardian Cu                                               Surrender the property.                                 No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a                    Yes
    Description of      2019 Blazer                                          Reaffirmation Agreement.
    property            Location: 1235 Bell Lane,                            Retain the property and [explain]:
    securing debt:      Prattville AL 36067
                        NADA average retail.
                        This lien is cross collateralized.
                        As such, the claim amount has
                        been adjusted to take into
                        consideration the cross
                        collateralization. Balance is
                        55,830.00.                                         Reaffirm on the original contract terms



    Creditor's     Guardian Cu                                               Surrender the property.                                 No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a                    Yes
    Description of      2016 GMC Yukon 93850 miles                           Reaffirmation Agreement.
    property            Location: 1235 Bell Lane,                            Retain the property and [explain]:
    securing debt:      Prattville AL 36067
                        KBB fair purchase price was
                        $32,084.00 but has been
                        increased to loan amount due
                        to cross collateralization.
                        All loans with Guardian are
                        cross collateralized                               Reaffirm on the original contract terms


    Creditor's     Guardian Cu                                               Surrender the property.                                 No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a                    Yes
    Description of      2005 G3                                              Reaffirmation Agreement.
    property            Location: 1235 Bell Lane,                            Retain the property and [explain]:
    securing debt:      Prattville AL 36067
                        NADA average retail                                Reaffirm on the original contract terms



    Creditor's     Guardian Cu                                               Surrender the property.                                 No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a                    Yes
    Description of      2017 Ford Escape 28000 miles                         Reaffirmation Agreement.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



                 Case 19-32203                   Doc 29              Filed 10/30/19 Entered 10/31/19 13:17:10                       Desc Main
                                                                       Document     Page 2 of 4
 Debtor 1      Michael Scott Luster
 Debtor 2      Jennifer Atchison Luster                                                                Case number (if known)    19-32203

    property            KBB fair purchase price                              Retain the property and [explain]:
    securing debt:      This loan is also secured by
                        2017 Sportsman. Market value
                        has been increased from 15,397
                        to $17,575.
                        Daughter drives this vehicle
                        Location: 1235 Bell Lane,
                        Prattville AL 36067                                Reaffirm on the original contract terms


    Creditor's     Mr. Cooper                                                Surrender the property.                                     No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a                        Yes
    Description of      1235 Bell Lane Prattville, AL                        Reaffirmation Agreement.
    property            36067 Autauga County                                 Retain the property and [explain]:
    securing debt:



    Creditor's     Wyndham Vacation Ownership                                Surrender the property.                                     No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a                        Yes
    Description of      Wyndham Great Smokey Lodge                           Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



                 Case 19-32203                   Doc 29              Filed 10/30/19 Entered 10/31/19 13:17:10                           Desc Main
                                                                       Document     Page 3 of 4
 Debtor 1      Michael Scott Luster
 Debtor 2      Jennifer Atchison Luster                                                              Case number (if known)   19-32203



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael Scott Luster                                                     X /s/ Jennifer Atchison Luster
       Michael Scott Luster                                                            Jennifer Atchison Luster
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        October 30, 2019                                                 Date    October 30, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



               Case 19-32203                     Doc 29              Filed 10/30/19 Entered 10/31/19 13:17:10                     Desc Main
                                                                       Document     Page 4 of 4
